107 F.3d 869
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Haywood WILLIAMS, Jr., Defendant--Appellant.
No. 96-6878.
United States Court of Appeals, Fourth Circuit.
Jan. 15, 1997.

1
On Petition for Rehearing and Suggestion for Rehearing In Banc.


2
Haywood Williams, Jr. petitions this court for rehearing of his earlier appeal.  We grant the petition for rehearing, deny the suggestion for rehearing in banc, and vacate and remand the district court's decision.  The district court is directed to determine whether Williams' motion to reinstate a motion under 28 U.S.C. § 2255 (1994), amended by Act of Apr. 24, 1996, 28 U.S.C. § 2254 (Law.  Co-op.  Advance Sheet June 1996), was filed prior to the enactment of the Antiterrorism and Effective Death Penalty Act under Houston v. Lack, 487 U.S. 266 (1988).


3
Entered at the direction of Judge Luttig.  Judge Ervin and Judge Michael concur in granting the petition for rehearing.  Judge Luttig dissents and would deny the petition for rehearing.